                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                      No. 7:18-CV-206-FL

MARISA REV AK,                               )
                                             )
               Plaintiff,                    )
                                             )
       V.                                    )               ORDER
                                             )
HANS J. MILLER, et al.,                      )
                                             )
               Defendants.                   )


       This matter is before the court on Plaintiffs motion to compel and for an award of fees and

costs, [DE-40], non-party Onslow County and Sheriff Hans J. Miller's motion to quash a subpoena,

[DE-48], and Sheriff Miller's motion for a protective order and an award of fees and costs, [DE-

48]. Defendants responded to Plaintiffs motion to compel, [DE-51], and Plaintiff responded to

Onslow County and Sheriff Miller's motions, [DE-56]. The issues have been fully briefed, and·

the motions are ripe for decision. For the reasons stated below, Plaintiffs motion to compel is

allo:wed in part and denied in part, Plaintiffs request for an award of e:x:penses is denied, Onslow

County and Sheriff Miller's motion to quash is allowed, Sheriff Miller's motion for a protective

order is allowed, and Defendants' motion for an award of fees and costs is denied.

                                       I. BACKGROUND

       This action arises from Plaintiffs employment as a detention officer with Defendant

Onslow County Sheriffs Office. In her amended complaint, Plaintiff alleges that she was assigned

to a video visitation position to assist another employee, Christine Parrott, who had a serious

medical condition. Am. Compl. [DE-18] ,r 13. The assignment allowed Plaintiff to better attend

to her child care obligations, but it was met with negativity from her direct supervisor, Captain ·




        Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 1 of 23
Jeffries. Id     ,r 16.   Captain Jeffries subjected Plaintiff to harassment in the following months,

including publicly berating her on several occasions, changing her time cards, making several

comments indicating an animus toward women employees with children, and throwing paperwork

at Plaintiff on a number of occasions. Id.            ,r,r   17-32. Sheriff Miller, Colonel Worrell, Major

Thomas, and Captain Lewis allegedly ignored Plaintiffs complaints about Captain Jeffries and

failed to act to prevent the harassment. Id         ,r,r 3~4.     Plaintiff tendered her resignation to Sheriff

Miller on March 12, 2018. Id            ,r 41.   On May 31, 2018, Plaintiff filed, a charge with the Equal

Employment Opportunity Commission ("EEOC") alleging discrimination on the basis of her sex

and retaliation. Id       ,r 46.   She received a notice of the right to sue on August 22, 2018. Id.     ,r 47.
On February 8, 2019, Plaintiff filed her amended complaint alleging claims of harassment and

discrimination on the basis of her sex in violation of Title VII of the Civil Rights Act of 1964,

retaliation, violations of the Equal Protection Clause of the Fourteenth Amendment, a negligent

failure to prevent civil rights violations, and violations of the North Carolina Wage and Hour Act.

Id.   1 49-88.
          On May 31, 2019, Plaintiff served Requests for Prod1.1;ction of Documents ("RFP") on

Defendant Onslow County Sheriffs Office. Pl.'s Mem. [DE-41] at 3. On August 26, 2019,
                                                                                       :
Defendants responded and asserted objections to Requests 6-10. Id. The parties met and conferred

on October 24, 2019 but were unable to resolve the dispute. Id. at 4-5. The court held a telephonic

hearing on November 19, 2019. [DE-39]. Following the hearing, the present motion to compel

was filed on December 6, 2019. [DE-40]. Additionally, the parties discussed at the hearing

documents in the possession of the Onslow County Human Resources Department. [DE-48] at 1.

On December 6, 2019, Plaintiff served a subpoena on Onslow County requiring production of
                                                                                   '
those documents. Id. Onslow County served its objections to the subpoena and a privilege log on




                                                             2.
           Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 2 of 23
Plaintiff on December 20, 2019. Id. at 2. On that date, Plaintiff's counsel confirmed that the

subpoena would not be withdrawn. Id. at 3. Sheriff Miller and Onslow County then filed the

present motion to quash the subpoena. Id.

                                 II. STANDARD OF REVIEW

       Rule 26(b)(1) of the Federal Rules of Civil Procedure provides the general rule regarding

the scope of discovery. "Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case." Fed. R. Civ.

P. 26(b)(1 ). "Relevancy under this rule has been broadly construed to encompass any possibility

that the information sought may be relevant to the claim or defense of any party." Equal Emp 't

Opportunity Comm 'n v. Sheffield Fin. LLC, No. 1:06-CV-889, 2007 WL 1726560, at *3

(M.D.N.C. June 13, 2007); Mainstreet Collection, Inc. v. Kirkland's, Inc., 270 F.R.D. 238, 240

(E.D.N.C. 2010) ("During discovery, relevance is broadly construed 'to encompass any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

be in the case."') (quoting Oppenheimer Fund., Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

       Rule 37 of the Federal Rules of Civil Procedure provides that "[a] party seeking discovery

may move for an order compelling an answer, designation, production, or inspection" if a party

fails to produce or make available for inspection requested documents under Rule 34. Fed. R. Civ.

P. 37(a)(3)(B)(iv). For purposes of a motion to compel, "an evasive or incomplete disclosure,

answer, or response must be treated as a failure to disclose, answer, or respond." Fed. R. Civ. P.

37(a)(4). However, the Federal Rules also provide that

       the court must limit the frequency or extent of discovery otherwise allowed by these
       rules or by local rule if it determines that: (i) the discovery sought is unreasonably
       cumulative or duplicative, or can be obtained from some other source that is more
       convenient, less burdensome, or less expensive; (ii) the party seeking discovery has
       had ample opportunity to obtain the information by discovery in the action; or (iii)
       the proposed discovery is outside the scope permitted by Rule 26(b)(1 ).



                                      3
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 3 of 23
Fed. R. Civ. P. 26(b)(2)(C). "Additionally, the court has 'substantial discretion' to grant or deny

motions to compel discovery." English v. Johns, No. 5:1 l-CT-3206-D, 2014 WL 555661, at *4

(E.D.N.C. Feb. 11, 2014) (quoting Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43

F.3d 922, 929 (4th Cir. 1995)). Finally, the party seeking the court's protection from responding

to discovery "must make a particularized showing of why discovery should be denied, and

conclusory or generalized statements fail to satisfy this burden as a matter of law." Mainstreet

Collection, 270 F.R.D. at 240 (citation omitted). Accordingly, as the party resisting discovery, it

is Defendants' burden to show why discovery should be denied.

                                        III. DISCUSSION

A. Plaintiffs motion to compel

       Plaintiff requests the complete personnel records of Sheriff Miller, Colonel Donald

Worrell, Major Tommie Thomas, Captain John Lewis, and Lieutenant Michael Barron in RFP 6-

10. [DE-41-1] at 4-6. Defendant objected, contending that the requests seek documents that are

not relevant, disproportionate to the needs of the case, and insufficient to overcome the

presumption of confidentiality ofN.C. Gen. Stat.§ 153A-98. [DE-41-2]~ at 4-8.

       Plaintiff contends that the personnel files are clearly relevant because the employees are

alleged to have failed to properly respond to Plaintiffs complaints or intervene to prevent further

harassment. Pl.'s Mem. [DE-41] at 6. Plaintiff also notes that the protective order in this case

protects any confidential information in the files and satisfies the requirements ofN.C. Gen. Stat.

§ 153A-98(c)(4), and Defendant may redact any confidential information in the files that meets

the criteria of N.C. Gen. Stat. § 132-1.2. Id at 7-9. Defendant responds that much of the

information contained in the files is not relevant, and Plaintiff is aware of the types of information

contained in the files but she has not articulated how each item may be relevant. Def.' s Resp. [DE-



                                                  4
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 4 of 23
51] at 3-10. Defendant also contends that it is prohibited from disclosing the files by N.C. Gen.

Stat.§ 153A-98. Id. Accordingly, the parties' dispute involves two issues: (1) whether any North

Carolina statute prohibits production of the files, and (2) whether the files are clearly relevant.

       1. N.C. Gen. Stat.§§ 153A-98(c)(4) and 132-1.2

       North Carolina law provides that certain types of information contained in county

employee personnel files, such as the employee's name, title, and salary, among others, are matters

of public record. N.C. Gen. Stat. § 153A-98(b)(l)-(12). Any other information contained in a

personnel file is confidential and may only be open to inspection in' one of seven specified

circumstances. Id § 153A-98(c)(l)-(7). One of those circumstances is "[b]y order of a court of

competentjurisdiction." Id § 153A-98(c)(4).

       An order on a motion to compel or a protective order satisfies the court order requirement

ofN.C. Gen. Stat.§ 153A-98(c)(4). Rhodes v. Ingram, No. 7:13-CV-192,.BR, 2015 WL 1038136,

at *3 (E.D.N.C. Mar. 10, 2015); Anderson v. Caldwell Cty. Sheriff's Office, No. l:09-CV-423,

2011 WL 2224994, at *1 (W.D.N.C. June 8, 2011). The protective order entered in this case on

August 27, 2019 provides:

       Information protected from public disclosure by N.C. Gen. Stat.§ 153A-98 that is
       produced by Defendants in response to a discovery request is, and is deemed,
       produced by order of this Court pursuant to N.C. Gen. Stat. §153A-98(c)(4) and
       may be examined as provided, and on the terms and conditions specified, by this
       Order.

[DE-28] at 3.    The protective order thereby expressly states that it meets the court order

requirement ofN.C. Gen. Stat.§ 153A-98(c)(4). Id The order further states that the parties retain

their rights to object on grounds ofrelevancy, and "[i]n such cases, the objection shall be handled

as an ordinary discovery dispute." [DE-28] at 3--4. Accordingly, the court order requirement of




                                      5
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 5 of 23
N.C. Gen. Stat. § 153A-98(c)(4) is satisfied, and Defendant's objections shall be addressed here

as any other discovery dispute.

       Plaintiff also addresses Defendant's objection under N.C. Gen. Stat. § 132-1.2. Section

132-1.2 provides that certain types of information, such as trade secrets electronically captured
                                                                            1

                                                                            ,




images from voter registration documents, documents related to the closure or realignment of

military installations, and identifying information of lottery winners, among other categories, are

confidential.   Plaintiff contends that Defendant may redact any such information from the

personnel files as it did when it produced the personnel files of Christine Parrot, Louis

Zimmerman, and Fred Jeffries. Pl.'s Mem. [DE-41] at 9. Defendant r~sponds that finding and

redacting confidential information in the personnel files would be difficult and costly. Def. 's Resp.

[DE-51] at 5 n. l. Although the difficulty of identifying and redacting the confidential information

would speak to the proportionality of the requests, Defendant does not .contend that it would be

impossible to comply with§ 132-1.2. It appears that if Defendant were to redact the confidential

information listed in § 132-1.2, as Plaintiff suggests, there would be no violation of that statute.

Accordingly, § 132-1.2 is not a viable basis for refusing production. Because no North Carolina

statute prohibits production of the personnel files, the remaining issue is whether the files are

relevant.

       2. Relevancy

       "Personnel files are, by their very nature, highly confidential and a strong public interest

weighs in favor of protecting the privacy rights of non-party employees." Bouygues Telecom, S.A.

v. Tekelec, Inc., No. 4:05-CV-78-FL, 2006 WL 8438418, at *2 (E.D.N.C. Nov. 6, 2006) (citations

omitted). Because of that strong public interest in confidentiality, production of personnel files of

non-party employees is ordered only when: "(l) material is clearly relevant; and (2) the need for




                                                  6
            Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 6 of 23
disclosure is compelling because the information sought is not otherwise readily available." James

v. Peter Pan Transit Mgmt., Inc., No. 5:97-CV-747-BO, 1999 WL 735173, at *11 (E.D.N.C. Jan.

20, 1999) (citations omitted); see also Amos v. Welles, No. 4:18-CV-28-D, 2019 WL 1428680, at

*3 (E.D.N.C. Mar. 29, 2019).
             I

       When examining whether a personnel file is clearly relevant, courts consider the

employee's degree of involvement in the alleged wrongdoing. Amos, 2019 WL 1428680, at *3.

"[W]here the files sought are those of employees whose action or inaction has a direct bearing on

the Plaintiffs claims or Defendant's affirmative defenses and especially where ... the court has

issued an appropriate confidentiality order, personnel files are subject tp discovery." Cason v.

Builders FirstSource-Southeast Grp., Inc., 159   f. Supp. 2d 242, 247 (W.D.N.C. 2001).      Cason

was a racial discrimination case, and the court allowed discovery of the personnel files that

belonged to "alleged harassers, who also were Plaintiffs superiors and un.doubted participants in,

at least, Defendant's initial investigation." Id at 248. However, the court declined to compel

production of the personnel files of other employees because "Plaintiff has stated nothing about

them or what discoverable information might be in their personnel files .... Nor has the Plaintiff

stated that any of these employees were witnesses to or participants in the alleged racial

harassment." Id; see also Amos, 2019 WL 1428680, at *3 (declining to compel production of

personnel files when none of the plaintiffs arguments for why the files were relevant held weight);

Royse v. Tyco Electronics Corporation, No. 5:05-CV-380-FL-3, 2006 WL 8438621, at *3

(E.D.N.C. May 12, 2006) (allowing production of parts of the personnel files of "four senior

managers who plaintiff contends were each involved in his termination."); Blount v. Wake Elec.
              I




Membership Corp., 162 F.R.D. 102, 106 (E.D.N.C. 1993) (allowing production of the personnel

file of the employee alleged to have negligently caused the plaintiffs injuries because the




                                                 7
          Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 7 of 23
personnel file may reveal that the employer hired, delegated tasks to, or failed to properly supervise

underqualified employees).

       Additionally, the court may find that parts of a personnel file are relevant and compel

production of only those portions of the file. See Bouygues Telecom, 2006 WL 8438418, at *2

("the Court finds that the detailed factual representations in Bouygues' memorandum of law ...

regarding the six named employees ... are sufficient to justify the narrowly tailored production of

certain parts of the files in question."); Royse, 2006 WL 8438621, at *3 (ordering production of

employment evaluations, salary and bonus history, and documents concerning hiring, transfer, or

termination because that "certain information" was relevant to the question of "whether these

managers were rewarded for promotion of younger managers at the expense of older workers,"

and declining to compel production of other information in the files.); McDougal-Wilson v.

Goodyear Tire & Rubber Co., 232 F.R.D. 246,252 (E.D.N.C. 2005) (allowing a party to withhold

personal information, such as medical, family, or insurance information, ;in a personnel file).

       Here, Plaintiff contends that the files are clearly relevant because the employees are alleged

to have failed to properly respond to Plaintiffs complaints or intervene to prevent further

harassment. Pl.'s Mem. [DE-41] at 6. Defendant responds that the employees were not directly

involved in the alleged harassment, so their personnel files are not clearly relevant. Def.'s Resp.

[DE-51] at 8-9.

       Plaintiff requests the personnel files of Sheriff Miller, Colonel Worrell, Major Thomas,

Captain Lewis, and Lieutenant Barron. [DE-41-1] at 4-6. As asserted in Plaintiffs amended

complaint, it appears that Sheriff Miller, Colonel Worrell, Major Thomas, and Captain Lewis were

sufficiently involved in the alleged wrongdoing such that their personnel files are clearly relevant

to Plaintiffs claims, but Lieutenant Baron was not sufficiently involved.




                                      8
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 8 of 23
       First, Sheriff Miller is alleged to have assigned Plaintiff to the video visitation position,

which sparked harassment from Captain Jeffries. Am. Compl. [DE-18]            ,r 13.    Plaintiff informed

Sheriff Miller of the harassment when she resigned on March 12, 2018. Id          ,r 41--42.   Sheriff Miller

told Plaintiff that the harassment would take time to fix, but he provided no further details, and he

told Plaintiff that she should have been able to handle it herself. Id   ,r 44.   In her claims for relief,

Plaintiff repeatedly alleges that Sheriff Miller failed to perform the duties of his office, and one of

the bases of her discrimination, retaliation, Equal Protection violations, and negligent failure to

prevent civil rights violations claims were that Defendants, including Sheriff Miller, failed to

address her complaints of harassment. Id    ,r,r 52, 54, 61, 64-65, 76, 79-80.    Sheriff Miller's failure

to perform the duties of his office is an omission that was sufficiently involved in the alleged

wrongdoing and Plaintiff's claims such that Sheriff Miller's personnel file appears to be clearly

relevant. See Royse, 2006 WL 8438621, at *3 (allowing production of parts of the personnel files

of"four senior managers who plaintiff contends were each involved in his termination.").

       Colonel Worrell, Major Thomas, and Captain Lewis are not defendants, but like Sheriff

Miller, they are alleged to have wrongfully failed to act. The amended complaint alleges that

Plaintiff complained to Colonel Worrell, Major Thomas, and Captain Lewis in February and

March 2018, but nothing was done to stop the harassment. Am. Compl. [DE-18] at ,r 36. Plaintiff

alleges that Colonel Worrell was specifically made aware of the incident where Captain Jeffries

threw paperwork at Plaintiff, spilling a drink on her keyboard. Id       ,r 32.    Additionally, Plaintiff

alleges that Captain Lewis was the manager of the time management system, and after Captain

Jeffries changed Plaintiff's timesheets, Captain Lewis restored Plaintiffs original time entries but

failed to restore her lost vacation and sick time. Id.    ,r 24.   Captain Lewis's failure to restore

Plaintiff's lost time off is the basis for her claim for a violation of the North Carolina Wage and




                                       9
          Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 9 of 23
Hour Act. Id   ,r 86.   Additionally, Plaintiffs supervisors' failure to prevent the harassment is one

of the bases for Plaintiffs claims of discrimination, retaliation, Equal Protection violations, and

negligent failure to prevent civil rights violations. Id   ,r,r 52, 61, 72, 79.   Accordingly, Plaintiff has

alleged that her supervisors-including Colonel Worrell, Major Thomas, and Captain Lewis-

were sufficiently involved in the wrongdoing that comprises Plaintiffs claims such that their

personnel files are clearly relevant.

        However, Plaintiff has not articulated how Lieutenant Barron was involved in wrongdoing

such that his personnel file would be clearly relevant. The second amended complaint alleges that

after Captain Jeffries berated Plaintiff for allowing a card with glitter to be delivered to an inmate,

Plaintiff asked Lieutenant Barron when the policy had changed. Id                 ,r   19. Before Lieutenant

Barron could respond, Captain Jeffries yelled at Plaintiff. Id Later, when Ms. Parrott went on

medical leave, Plaintiff asked Lieutenant Barron to intervene if Captain Jeffries entered Plaintiffs

office, and Lieutenant Barron agreed to do so. Id    ,r 35.   Lieutenant Barron is not alleged to be one

of Plaintiffs supervisors who ignored her complaints, and he is not alleged to have been involved

in the harassment at all; at most, Lieutenant Barron was a witness to some of Captain Jeffries's

conduct.    Lieutenant Barron's acts or omissions do not appear to affect Plaintiffs claims.

Accordingly, his personnel file is not clearly relevant. See Cason, 159 F., Supp. 2d at 247.

       In summary, the personnel files of Sheriff Miller, Colonel Worrell, Major Thomas, and

Captain Lewis are clearly relevant because their acts or omissions are the bases of several of

Plaintiffs claims. Additionally, Defendants have not articulated how the information in the files

may be available to Plaintiff elsewhere. See Amos, 2019 WL 1428680, at *3. Accordingly,

Defendants are ordered to produce the personnel files of Sheriff Miller, Colonel Worrell, Major

Thomas, and Captain Lewis within twenty-one days of this order. The court declines to compel




                                        10
           Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 10 of 23
Defendants to produce the personnel file of Lieutenant Barron because it appears that he was

merely a witness and that his acts or omissions are not clearly relevant to Plaintiffs claims.

       3. Costs

       Plaintiff also requests that the court award the costs and attorney's fees incurred in bringing

the motion to compel. The moving party must, absent certain specified circumstances, be awarded

expenses when a motion to compel discovery is granted. Fed. R. Civ. P. 37(a)(S)(A).

       If the motion [to compel] is granted-or if the disclosure or requested discovery is
       provided after the motion was filed-the court must, after giving an opportunity to
       be heard, require the party or deponent whose conduct necessitated the motion, the
       party or attorney advising that conduct, or both to pay the movant' s reasonable
       expenses incurred in making the motion, including attorney's fees. But the court
       must not order this payment if:

       (i) the movant filed the motion before attempting in good faith to obtain the
       disclosure or discovery without court action;                ·

       (ii) the opposing party's nondisclosure, response, or objection was substantially
       justified; or

       (iii) other circumstances make an award of expenses unjust.

Id. Courts have held that an award of reasonable expenses incurred is appropriate where the

moving party has acted in good faith, the moving party attempted to resolve the matter without

court intervention, and the non-moving party has failed to comply with its obligations under the

Federal Rules. See Loftin, 2010 WL 4117404, at *3 (citing Gardner v. AMF Bowling Ctrs., Inc.,

271 F. Supp. 2d 732, 733-34 (D. Md. 2003); Biovail Corp. v. Mylan Labs., Inc., 217 F.R.D. 380,

382 (N.D. W.Va. 2003)).

       Here, Defendants' objections were substantially justified, so Defendants are not required

to pay Plaintiffs costs in bringing her motion to compel. See Fed. R. Civ. P. 37(a)(S)(A)(ii). "A

legal position is 'substantially justified' if there is a 'genuine dispute' as to proper resolution or if

'a reasonable person could think it correct, that is, if it has a reasonable. basis in law and fact."'



                                      11
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 11 of 23
Decision Insights, Inc. v. Sentia Grp., Inc., 311 F. App'x 586, 599 (4th Cir. 2009) (quoting Pierce

v. Underwood, 487 U.S. 552, 565-66 n.2 (1988)).            Defendants reasonably argued that the

personnel files were not clearly relevant because the employees did not harass Plaintiff themselves,

and Defendants meticulously distinguished the cases cited by Plaintiff. Def.'s Resp. [DE-51] at

7-9. Although the court agrees that only one of the personnel files is not clearly relevant,

Defendants' legal position on all the disputed files has a reasonable basis in law and fact, so

Defendants' objections were substantially justified. Accordingly, the court declines to order

Defendants to pay Plaintiffs costs in bringing this motion.

B. Onslow County and Sheriff Miller's Motion to Quash and Sheriff Miller's Motion for a
Protective Order

       Sheriff Miller and non-party Onslow County move to quash a subpoena served on Onslow

County by Plaintiff on December 6, 2019. [DE-48]. Additionally, Sheriff Miller moves for a

protective order providing that the documents requested in the subpoena not be produced in

discovery or, if they are produced, that they are subject to the terms of the existing confidentiality

order in this case. [DE-49] at 1. The subpoena seeks documents created or produced in the course

of the Onslow County Human Resources Department's investigation into Plaintiffs complaints,

including the affidavits, written statements, or interview transcripts of twenty named individuals,

as well as notes, reports, or summaries generated during the interviews. [DE-48-2] at 4-5. Sheriff

Miller and Onslow County submitted privilege logs identifying sixteen interview recordings and

transcripts and a memorandum to the County Attorney from the Human Resources Director as

attorney work product and subject to the attorney-client privilege. [DE-48-4] at 2-3.

       Subpoenas issued to nonparties are governed by Fed. R. Civ. P. 45. See Fed. R. Civ. P.

34(c) ("As provided in Rule 45, a nonparty may be compelled to produce a document and tangible

things or to permit an inspection."). "In response to such a subpoena, a non-party may either file



                                     12
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 12 of 23
a motion to quash or modify the subpoena pursuant to Fed. R. Civ. P. 45(d)(3)(A), move for a

protective order pursuant to Fed. R. Civ. P. 26(c), or oppose a motion to compel production of the

subpoenaed documents pursuant to Fed. R. Civ. P. 45(d)(2)(B)." Schaafv. Smithkline Beecham

Corp., 233 F.R.D. 451, 453 (E.D.N.C. 2005) (citing United States v. Star Scientific, Inc., 205 F.

Supp. 2d 482, 484 (D. Md. 2002)). When considering the propriety of enforcing a subpoena, a

trial court should consider "the relevance of the discovery sought, the requesting party's need, and

the potential hardship to the party subject to the subpoena." Id. (quoting Heat & Control, Inc. v.

Hester Indus., 785 F.2d 1017, 1024 (Fed. Cir. 1986)). "A party or attorney responsible forissuing

and serving a subpoena must take reasonable steps to avoid imposing undue burden or expense on

a person subject to the subpoena," and the court "must quash or modify a subpoena that subjects a

person to undue burden." Fed. R. Civ. P. 45(d)(l), (d)(3)(iv).

       "In the context of evaluating subpoenas issued to third parties, .a court 'will give extra

consideration to the objections of a non-party, non-fact witness in weighing burdensomeness

versus relevance."' Schaaf, 233 F.R.D. at 453 (quoting lndem. Ins. Co. of N Am. v. Am.

Eurocopter LLC, 227 F.R.D. 421,426 (M.D.N.C. 2005)). The determination of the reasonableness

of a subpoena requires the court to balance the interests served by demanding compliance with the

subpoena against the interests furthered by quashing it, weighing the benefits and burdens,

considering whether the information is necessary and whether it is available from another source.

See 9A Wright & Miller, Fed. Practice & Procedure§ 2463.l (3d ed.) (collecting cases); Spring

v. Bd. ofTrs. ofCape Fear Cmty. Coll., No. 7:15-CV-84-BO, 2016 WL 4204153, at *1 (E.D.N.C.

Aug. 8, 2016). The party seeking the court's protection from responding to discovery "must make

a particularized showing of why discovery should be denied, and conclusory or generalized

statements fail to satisfy this burden as a matter oflaw." Mainstreet Collection, 270 F.R.D. at 240




                                      13
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 13 of 23
(citation omitted). Accordingly, it is Onslow County and Sheriff Miller's burden to show why

discovery should be denied. See US. Equal Emp 't Opportunity Comm 'n v. Bojangles 'Rests., Inc.,

No. 5:16-CV-654-BO, 2017 WL 2889493, at *3 (E.D.N.C. July 6, 2017) (citing Papanicolas v.

Project Execution & Control Consulting, LLC, No. CIV.A. CBD-12-1579, 2015 WL 1242755, at

*1 (D. Md. Mar. 17, 2015) (noting that "'[t]he burden of proving that a subpoena is oppressive is

on the party moving to quash"'); Sherrill v. DIO Transp., Inc., 317 F.R.D. 609,612 (D.S.C. 2016)

("[T]he burden of proof is with the party objecting to the discovery to establish that the challenged

production should not be permitted.") (citation omitted). Onslow County and Sheriff Miller

contend that the documents sought are subject to N.C. Gen. Stat. § 153A-98, are attorney work

product, and are subject to the attorney-client privilege. Section 153A-98 having been discussed

above, the present order will suffice to meet that statute's court order requirement. Accordingly,

the remaining issues are whether the interviews are attorney work product or subject to the

attorney-client privilege.

       1. Attorney Work Product

       The work-product privilege generally protects "the mental processes of the attorney,

providing a privileged area within which he can analyze and prepare his client's case," United

States v. Nobles, 422 U.S. 225, 238 (1975), and has been incorporated, in part, into the Federal

Rules of Civil Procedure:

       Ordinarily, a party may not discover documents and tangible things that are
       prepared in anticipation of litigation or for trial by or for another party or its
       representative (including the other party's attorney, consultant, surety, indemnitor,
       insurer, or agent). But, subject to Rule 26(b)(4), those materials may be discovered
       if:

               (i) they are otherwise discoverable under Rule 26(b)(l); and




                                     14
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 14 of 23
                 (ii) the party shows that it has substantial need for the materials to prepare
                 its case and cannot, without undue hardship, obtain their substantial
                 equivalent by other means.

Fed. R. Civ. P. 26(b)(3)(A). 1 While the work-product provision in the 'Federal Rules applies to

"documents and tangible things," id., the common law work-product privilege also covers

"counsel's mental impressions, conclusions or opinions [] sought in the context of a deposition,

rather than as memorialized on paper[.]" Maynardv. Whirlpool Corp., 160 F.R.D. 85, 87 (S.D.W.

Va. 1995) (citing Hickman v. Taylor, 329 U.S. 495 (1947)). "In claiming the work-product

privilege, the_ party must demonstrate that the documents in question were created 'in preparation

for litigation."' NL.R.B. v. Interbake Foods, LLC, 637 F.3d 492, 501-02(4th Cir. 2011) (quoting

In re Grand Jury Proceedings, 33 F.3d 342, 348 (4th Cir. 1994)). "To help distinguish between

'anticipation of litigation' and 'ordinary course of business,' several courts of appeals, including

the Fourth Circuit, have held that an attorney's work is protected when it was created 'because of

the prospect of litigation." RLI Ins. Co. v. Conseco, Inc., 477 F. Supp. 2d 741, 746--47 (E.D. Va.

2007) (quoting National Union Fire Ins. Co. v. Murray Sheet Metal Co., Inc., 967 F.2d 980 (4th

Cir.1992)).     The proponent of work-product protection has the burden of establishing its

applicability. Sandberg v. Va. Bankshares, Inc., 979 F.2d 332,355 (4th Cir. 1992).

        "In the human resources context, courts are split as to whether documents created during

an internal investigation of a harassment complaint are created in the ordinary course of business

or in anticipation of litigation." Lewis v. Richland Cty. Recreation Comm 'n, No. 3:16-CV-2884-

MGL-TER, 2018 WL 4596119, at *7 (D.S.C. Sept. 25, 2018) (collecting cases). If documents are

created pursuant to an internal policy irrespective oflitigation, then the work-product doctrine does



1 "In matters involving the attorney work product protection, federal courts are to apply federal law, as opposed to

state law ...." Spilker v. Medtronic, Inc., No. 4:13-CV-76-H, 2014 WL 4760292, at *4 (E.D.N.C. Sept. 24, 2014)
(citation omitted).


                                       15
          Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 15 of 23
not apply. See RLI Ins. Co., 477 F. Supp. 2d at 747 (holding that the work product doctrine only

protects documents "that [were] conducted because of for [sic] litigation, not work that would have

been done in any event."); Long v. Anderson Univ., 204 F.R.D. 129, 137 (S.D. Ind. 2001)

("Although counsel advised Defendants throughout the process of their investigation, it took place

as a result of the university's harassment policy, thus as an ordinary and customary step in

conducting its business. Further, even though counsel for Plaintiffs did threaten litigation if the

potential claims were not resolved, the mere anticipation of litigation does not shield these

documents from production."). However, if documents are created because of the prospect of

litigation, then the work product doctrine applies. See Interbake Foods, 637 F.3d at 502 (applying

the work product doctrine because "the communications concerned an investigation closely linked

to the ongoing NLRB adjudication."); Moore v. DAN Holdings, Inc., No. l:12-CV-503, 2013 WL

1833557, at *7 (M.D.N.C. Apr. 30, 2013) (noting that "an investigation following an EEOC charge

constitutes activity in anticipation of litigation" and "the work product doctrine does not apply

only to investigations conducted by counsel").

       Plaintiff contends that the interviews were conducted in the ordinary course of business

because an Onslow County policy provides that once the Sheriffs Office is made aware of the

possibility of sexual harassment, a prompt and thorough investigation must be conducted. Pl.' s

Resp. [DE-56] at 5. Nonetheless, Mr. Deselms's affidavit establishes that this investigation was

undertaken because of Plaintiffs EEOC charge. [DE-48-5]. Plaintiff filed her EEOC charge on

May 31, 2018, and attorney Brett Deselms responded to the charge on behalf of the Onslow County

Sheriffs Office. Id at 1. Mr. Deselms stated in his affidavit that he instructed the Human

Resources Department to conduct the interviews as part of his factllal investigation of the

allegations of the charge. Id. Additionally, the interviews were conducted in August 2018, more




                                     16
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 16 of 23
than two months after Plaintiff filed the EEOC charge. [DE-48-4] at 2-3; see also Kidwiler v.

Progressive Paloverde Ins. Co., 192 F.R.D. 536, 542 (N.D.W. Va. 2000) ("the Court considers

persuasive, in this analysis, the time when the document is created."). Despite the existence of a

policy mandating an investigation, it appears that these interviews were conducted because of and

in response to Plaintiffs EpOC charge, and the work product doctrine applies. See Bennett v. CSX

Transp., Inc., No. 5:10-CV-00493-BO, 2011 WL 4527430, at *3 (E.D.N.C. Sept. 26, 2011)

(holding that "[w]hile Plaintiff may be correct that risk management department documents can

generally be created in the ordinary course of business, the Court finds that Defendant has made a

sufficient showing that the one in question here was prepared in anticipation of litigation" where

the defendant's attorney submitted an affidavit stating that the investigation was conducted in

anticipation of litigation).

        Although the documents here are found to be work product, they may nonetheless be

discoverable. "If the document does not include an attorney's mental impressions or 'opinion

work product' it can be discovered 'upon a showing of both a substantial need and an inability to

secure the substantial equivalent of the materials by alternate means without undue hardship."'

United States v. Hawkins, No. 5:18-HC-2237-FL, 2019 WL 1379931, at *5 (E.D.N.C. Mar. 27,

2019) (quoting In re Grand Jury Proceedings #5 Empaneled Jan. 28, 2004, 401 F.3d 247,250 (4th

Cir. 2005)). In determining whether witness interviews are potentially discoverable fact work

product or generally undiscoverable opinion work product, "courts look at whether the content of

the memorandum has been 'sharply focused or weeded' by counsel." United States v. Bertie

Ambulance Serv., Inc., No. 2:14-CV-53-F, 2015 WL 3932167, at *5 (E.D.N.C. June 25, 2015)

(quoting US. Ex. Rel. Landis v. Tailwind Sports Corp., 303 F.R.D. 429, 431 (D.D.C.2014)).

"Substantially verbatim" witness statements are often considered fact work product, but "when
 I




                                      17
         Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 17 of 23
counsel 'selected witnesses to be interview~d, selected the topics to be addressed with each

witness, selected the documents to be shown to witnesses, led the interviews, and asked the

questions,' the memoranda [are] considered opinion work-product." Id (quoting Tailwind, 303

F .R.D. at 431-32)).

       If the documents contain both fact and opinion work product, "Gourts will usually allow

the attorney to redact any portions of the communications with potential witnesses that 'would

tend to reveal the thought processes and legal strategies' of the attorney before producing the

communications." TJF Servs., Inc. v. Transportation Media, Inc., No. 5:17-CV-626-RN, 2019

WL 7599942, at *11 (E.D.N.C. Jan. 22, 2019) (quoting Carolina Power & Light Co. v. 3M Co.,

278 F.R.D. 156, 160 (E.D.N.C. 2011)); see also Parkdale Am., LLC v. Travelers Cas. & Sur. Co.

ofAm., No. 3:06-CV-78-R, 2007 WL 4165247, at *14 (W.D.N.C. Nov. 19, 2007) ("The Plaintiffs

may redact from this production any information that amounts to opinion work product.").

       Here, it appears that at least some of the documents at issue are fact work product and not

opinion work product. All but one of the disputed documents are voice recordings and rough

transcripts of interviews; they are likely "substantially verbatim" witness statements. See Bertie

Ambulance Service, 2015 WL 3932167, at *5. Only the last document-·the memorandum from

the Human Resources Director to the County Attorney-is likely to contain opinion work product.

Accordingly, the question becomes whether Plaintiff has a substantial need for the fact work

product at issue and whether she can secure their substantial equivalent without undue hardship.

See Fed. R. Civ. P. 26(b)(3)(A); Hawkins, 2019 WL 1379931, at *5.

       Plaintiff contends that she has a substantial need for the interviews and cannot secure their

substantial equivalent because (1) the discovery order in this case does not allow her to conduct

eighteen depositions, and (2) two years have passed since the relevant events, so the interviews




                                                18
        Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 18 of 23
are likely to contain more accurate recollections than could be procured now. Pl.'s Resp. [DE-56]

at 6-7.

          First, the inability to depose all eighteen witnesses does not equate to a substantial need for

the interview transcripts or the inability to obtain their statements through other means. Plaintiff

may depose her allotted number of witnesses to obtain information on the relevant facts and

circumstances that were the subject of the initial interviews. Smith v. Trans Am Trucking, Inc.,

No. 3:06-CV-483-RJC-DCK, 2008 WL 943368, at *3 (W.D.N.C. Apr. 7, 2008) ("Plaintiffhas had

ample opportunity to gather relevant testimony through the depositions of Mr. Spiller and other

witnesses."). Plaintiff may also request an amendment to the scheduling order in this case allowing

her to conduct additional depositions, if needed. Furthermore, Plaintiff could attempt to informally

interview the witnesses herself. See Bertie Ambulance Serv., 2015 WL 3932167, at *7 ("if a

witness is available to the other party, [work product] discovery is generally not allowed."). In

Bertie Ambulance Service, the defendants did attempt to contact witnesses, and the court held,

"[a]lthough Defendants have attempted to contact some of the witnesses by telephone with no

success, 'it is clear that the mere refusal of these witnesses to be interviewed by defendants'

counsel does not constitute a sufficient showing of necessity to justify disclosure of otherwise

privileged work product."' Id. (quoting United States v. Am. Optical Co., 37 F.R.D. 233, 238-39

(E.D. Wis. 1965)). Accordingly, here-where Plaintiff has not even attempted to interview the

witnesses-her inability to conduct eighteen depositions does not mandate disclosure of

Defendants' attorney work product.

          Second, the passage of two years does not amount to a substantial need for the interview

transcripts. Bertie Ambulance Serv., 2015 WL 3932167, at *7 (''the passage of time, standing

alone, is not always sufficient to establish substantial need."). In Bertie, two witnesses were




                                       19
          Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 19 of 23
deceased, and the court held that there was no substantial need for their interviews because

"Defendants have failed to show any measures taken to try to obtain the information from another

source." Id. Likewise, here, even if the witnesses' memories have weakened over the course of

two years, Plaintiff has not shown any attempt to obtain the relevant information from sources

other than Defendants' attorney work product.

       In summary, Plaintiff may depose some of the witnesses, she may ask the court for

permission to take additional depositions, or she may attempt to interview the witnesses herself.

There is no substantial need for Defendants to produce their work product, and Plaintiff is

seemingly able to obtain substantially equivalent information without undue hardship.

Accordingly, the court declines to compel Sheriff Miller and Onslow' County to produce the

interviews and memorandum on the basis that they are protected attorney work product.

       2. Attorney-Client Privilege

       Sheriff Miller and Onslow County also contend that the interviews and memorandum are

protected by the attorney-client privilege. Def. 's Mem. [DE-49] at 7-9. Plaintiff responds that

the attorney-client privilege does not apply because the interviews were conducted pursuant to the

county's policy that mandates an investigation following a complaint of sexual harassment, and

the attorney did not render legal advice so much as he prodded the county into following its own

policy. Pl.'s Resp. [DE-56] at 7-8.

       A party asserting the attorney-client privilege must demonstrate:

       (1) the asserted holder of the privilege is or sought to become a client; (2) the person
       to whom the communication was made (a) is a member of the bar of a court, or his
       subordinate and (b) in connection with this communication is acting as a lawyer;
       (3) the communication relates to a fact of which the attorney was informed (a) by
       his client (b) without the presence of strangers (c) for the purpose of securing
       primarily either (i) an opinion on law or (ii) legal services or (iii) assistance in some
                                                                       a
       legal proceeding, and not (d) for the purpose of committing crime or tort; and (4)
       the privilege has been (a) claimed and (b) not waived by the client.



                                                  20
        Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 20 of 23
In re Allen, 106 F.3d 582,600 (4th Cir. 1997) (citations omitted).

       Here, Mr. Deselms's affidavit establishes that Onslow County and Sheriff Miller were his

clients, he is an attorney and acted as such when he responded to Plaintiffs EEOC charge and

ordered the factual investigation, the interviews were completed in connection with the factual

investigation into Plaintiffs EEOC charge, and he ordered and directed the interviews for the

purpose of rendering legal advice and services in connection with the EEOC charge and the

anticipation of future litigation. [DE-48-5] at 1-2. Whether or not the county's policy mandates

an investigation, it is clear from Mr. Deselms's affidavit that these interviews were conducted so

that he might render legal advice to the county. Id at 2; see also In re NC Swine Farm Nuisance

Litig., No. 5:15-CV-13-BR, 2017 WL 2313470, at *6 (E.D.N.C. May 26, 2017) ("the privilege log

sufficiently demonstrates that counsel were included on the email for the purpose of receiving

information to provide a legal opinion and mere speculation that the purpose was business and not

legal does not justify in camera review."). Accordingly, the attorney-client privilege provides an

alternative basis for allowing Onslow County and Sheriff Miller's motions.           Because the

communications are protected attorney work product and subject to the 'attorney-client privilege,

Sheriff Miller and Onslow County's motion to quash is allowed, and Sheriff Miller's motion for a

protective order is allowed.

       3. Costs

       Onslow County and Sheriff Miller request that the attorney fees and costs incurred in

responding to the subpoena and filing the motion to quash be taxed against Plaintiff. [DE-48] at

4.

       Federal Rule of Civil Procedure 45(d)(l) provides:




                                     21
        Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 21 of 23
       A party or attorney responsible for issuing and serving a subpoena must take
       reasonable steps to avoid imposing undue burden or expense on a person subject to
       the subpoena. The court for the district where compliance is required must enforce
       this duty and impose an appropriate sanction-which may include lost earnings and
       reasonable attorney's fees-on a party or attorney who fails to comply.

An award of attorney fees is appropriate where "[t]here is no evidence before the court that

indicates that [] counsel took any steps to avoid imposing an undu~ burden."          Gilreath v.

Cumberland Cty. Bd ofEduc., No. 5:l l-CV-00627, 2014 WL 6606566, at *l (E.D.N.C. Nov. 19,

2014) (awarding fees where the subpoena was served three days prior to trial and required the

production of hundreds to thousands of documents).

       Onslow County and Sheriff Miller contend that the court should award attorney fees

because Plaintiff did not withdraw the subpoe6a after she was inform~d of their objections to

producing the documents.     However, there is evidence before the court that Plaintiff took

reasonable steps to avoid imposing an undue burden. See Gilreath, 2014 WL 6606566, at *1.

Plaintiffs position that the documents were prepared in the ordinary course of business, while not

ultimately adopted by the court, is reasonable, and Plaintiff conferred with Defendants' counsel

on December 19 and 20, 2019 regarding the dispute. The motion to quash the subpoena is allowed,

but it does not appear that Plaintiff failed to take reasonable steps to avoid undue burden or

expense. Accordingly, the court declines to award attorney fees and costs to Onslow County and

Sheriff Miller.

                                      IV. CONCLUSION

       For the foregoing reasons, Plaintiffs motion to compel [DE-40] is allowed in part and

denied in part, Plaintiffs request for an award of expenses is denied, Onslow County and Sheriff

Miller's motion to quash [DE-48] is allowed, Sheriff Miller's motion for a protective order [DE-

48] is allowed, and Defendants' request for an award of fees and costs is denied.




                                     22
        Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 22 of 23
So ordered, the 9th day of March 2020.




                              23
  Case 7:18-cv-00206-FL Document 61 Filed 03/09/20 Page 23 of 23
